Order entered February 11, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-11-01697-CV

                                 CURTIS B. WISE, Appellant

                                             V.

                       SR DALLAS, LLC, Appellee/Cross-Appellant

                                             V.

                             JERRY SPENCER, LP, Cross-Appellee


                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-07-03956-J

                                         ORDER
       The Court has before it cross-appellee’s February 6, 2013 unopposed second motion for

extension of time to file its brief. The Court GRANTS the motion and ORDERS cross-appellee

to file its brief by March 8, 2013. No further extensions will be granted absent a showing of

exceptional circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE